Citation Nr: 0116753	
Decision Date: 06/20/01    Archive Date: 06/26/01	

DOCKET NO.  97-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1957 and service in the United States Army Reserves 
thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appeal was previously remanded by 
the Board in November 1999.  


REMAND

The purpose of the Board's previous remand was to clarify 
whether the veteran was in an Active Reserve status following 
his active duty.  The record reflects that his active duty 
was with the Air Force.  A December 1999 request reflects 
that information was provided regarding the veteran's active 
service with the Air Force from January 1954 to October 1957.  
It was requested that copies of all enlistment and separation 
documents be provided if the veteran had Active Reserve 
status and the dates of any active duty for training or 
inactive duty training.  The response, received in August 
2000, reflects that the veteran was found ineligible for 
Ready Reserve and instead transferred to Standby Reserve.  
There was no active duty for training performed.  

Upon receipt of this information, provided to the veteran in 
a September 2000 supplemental statement of the case, the 
veteran submitted documents indicating that he was in receipt 
of retired pay, following his retirement in December 1993 
from the United States Army Reserves.  Documents submitted by 
the veteran reflect his active duty from 1954 to 1957, and 
inactive status from 1957 to January 1962, with retirement 
points again beginning to be earned in July 1976.  The record 
does not indicate that this information was used in further 
attempt to ascertain the actual dates that the veteran may 
have served on active duty for training or inactive duty 
training from 1977 through 1993.  

It is observed that a February 1997 response from the 
National Personnel Records Center reflects the veteran's 
active service was with the United States Air Force and 
indicates that the veteran had no active duty in the United 
States Army Reserves other than active duty for training.  A 
September 1995 response, apparently from the veteran's United 
States Army Reserve Unit, reflects that the veteran was 
transferred to the Retired Reserve effective December 1993 
and all of his records were transferred at that time, to 
include his medical records.  The unit no longer had any 
records relating to the veteran.  A March 1996 response from 
the National Personnel Records Center indicates that a 
separate request was needed for Army Reserve records.  

The Board's November 1999 remand indicates that a 
determination with respect to whether or not the claims were 
well grounded was being deferred.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the appropriate 
sources, including the National Personnel 
Records Center, and request that they 
provide copies of all of the veteran's 
personnel records, including records 
relating to the actual dates he served on 
active duty for training or inactive duty 
training while in the United States Army 
Reserves.  The sources contacted should 
be provided the information submitted by 
the veteran in September 2000 regarding 
his retirement points earned and retired 
status.  All leads should be followed to 
their natural conclusion in ascertaining 
the actual dates that the veteran served 
on active duty for training or inactive 
duty training as a member of the United 
States Army Reserves.

2.  Then the veteran should be afforded 
appropriate VA examinations to determine 
the etiology and date of onset of any 
prostate cancer, hearing loss, 
hypertension, and back disorder.  The 
claims file must be made available to the 
examiners for review and the examination 
reports should reflect that such review 
is accomplished.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The examiners, as applicable to 
the examination conducted by each, should 
offer an opinion as to the date that it 
is at least as likely as not, with 
reasonable medical certainty, that the 
veteran experienced the onset of prostate 
cancer, hearing loss, hypertension, or a 
back disorder.  The examiners are also 
requested to offer an opinion as to 
whether it is as least as likely as not 
that prostate cancer, hearing loss, 
hypertension, or a back disorder existed 
during the veteran's active service, 
whether prostate cancer, sensorineural 
hearing loss, hypertension, or arthritis 
were manifest within one year of the 
veteran's discharge in October 1957, or 
whether prostate cancer, hearing loss, 
hypertension, or a back disorder are 
otherwise related to active service or 
had their onset during a verified period 
of active duty for training or whether 
hearing loss or a back disorder are 
related to injury during inactive duty 
training.  A complete rationale for all 
opinions should be given.  

3.  Then after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issues on appeal.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




